   Case: 1:16-cv-06654 Document #: 105 Filed: 10/24/19 Page 1 of 5 PageID #:1312




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Glen Ellyn Pharmacy, Inc.,                          )
                                                    )
               Plaintiffs,                          )     16-cv-6654
                                                    )
               v.                                   )     Judge Pallmeyer
                                                    )
Mayne Pharma, Inc., et al.,                         )
                                                    )
               Defendants.                          )

                               FINAL ORDER OF APPROVAL

       On March 22, 2019, this Court entered an order granting preliminary approval (the

“Preliminary Approval Order”) of the settlement between Plaintiff Glen Ellyn Pharmacy, Inc.

(“Plaintiff”), on its own behalf and on behalf of the Settlement Class (as defined below), and

Defendant Mayne Pharma, Inc. (“Mayne Pharma” or “Defendant”), as memorialized in the

Settlement Agreement (the “Settlement Agreement”).

       On August 14, 2019, the Court held a fairness hearing (the “Fairness Hearing”), for which

members of the Settlement Class had been given appropriate notice and were invited to appear,

including those with any objections. An opportunity to be heard was given to all persons

requesting to be heard in accordance with the Preliminary Approval Order. [No persons appeared

in Court seeking to address the proposed settlement.] Having considered the Parties’ Settlement

Agreement, Plaintiff’s Memorandum in Support of Final Approval of the Class Action Settlement

and all other evidence submitted, and good cause having been shown,

       IT IS HEREBY ORDERED THAT:

       1.      This Court has jurisdiction over Plaintiff, Defendant, members of the Settlement

Class, and the claims asserted in the Litigation.
   Case: 1:16-cv-06654 Document #: 105 Filed: 10/24/19 Page 2 of 5 PageID #:1313




        2.      The Settlement Agreement was entered into in good faith following arm’s length

negotiations and is non-collusive.

        3.      This Court grants final approval of the Settlement Agreement, including but not

limited to the releases in the Settlement Agreement, and finds that it is in all respects fair,

reasonable, and in the best interest of the Settlement Class. Therefore, because no Settlement Class

have class members have opted out of the Settlement, all are bound by this Order Finally

Approving the Settlement and the Settlement Agreement. Attached hereto as Exhibit A is a list of

all opt-outs.

                                        Class Certification

        4.      The previously certified class (the “Settlement Class”) is now finally certified for

purposes of settlement pursuant to Federal Rule of Civil Procedure 23(a) and (b)(3):

                (a) all persons and entities (b) who, on or about June 16, 2016, (c)
                were sent faxes by or on behalf of defendant Mayne Pharma, Inc.,
                related to its Dofetilide $0 Co-pay Program (d) which did not
                contain an opt out notice as described in 47 U.S.C. §227.

        5.      The Court finds that certification solely for purposes of settlement is appropriate in

that: (a) the class is so numerous that joinder of all members is impracticable; (b) there are

questions of law and fact common to the class that predominate over any questions affecting only

individual class members; (c) Plaintiff’s claims are typical of the claims of the class; (d) Plaintiff

will fairly and adequately protect the interests of the class; (e) Edelman, Combs, Latturner &

Goodwin, LLC is adequate class counsel; and (f) a class action is the superior method for the fair

and efficient adjudication of this controversy.

        6.      Glen Ellyn Pharmacy, Inc. is designated as representative of the Settlement Class.

        7.      Dulijaza (Julie) Clark and Daniel A. Edelman of Edelman, Combs, Latturner and

Goodwin, LLC are appointed as Class Counsel.

                                                  2
   Case: 1:16-cv-06654 Document #: 105 Filed: 10/24/19 Page 3 of 5 PageID #:1314




                                               Class Notice

       8.      The Class Notice (as described in the Settlement Agreement) fully complies with

the requirements of Federal Rule of Civil Procedure 23(c)(2)(B) and due process, constitutes the

best notice practicable under the circumstances, and is due and sufficient notice to all persons

entitled to notice of the settlement of the Action. The Court has approved the forms of notice to

the Settlement Class.

       9.      With respect to the Settlement Class, this Court finds that certification is

appropriate under Federal Rule of Civil Procedure 23(a) and (b)(3). Notice was given by U.S.

Mail to each Settlement Class Member whose address could be identified through reasonable

effort. Settlement Class Counsel also posted the Settlement Agreement (without exhibits) and

Notice on its firm website, www.edcombs.com. The Class Notice and Settlement Agreement

(without exhibits) were also posted on [class administrator’s website]. These forms of Class

Notice fully comply with the requirements of Rule 23(c)(2)(B) and due process, constitute the best

notice practicable under the circumstances, and are due and sufficient notice to all persons entitled

to notice of the settlement of this lawsuit.

                                     Objections and Opt-Outs

       10.     No objections were filed by Class Members.

       11.     No person or entity has validly requested exclusion from the Settlement Class.

                                        Class Compensation

       12.     In accordance with the terms of the Settlement Agreement, Mayne Pharma, Inc.,

shall provide a total of $2,000,000.00 to create a Settlement Fund, less any costs advanced for




                                                    3
   Case: 1:16-cv-06654 Document #: 105 Filed: 10/24/19 Page 4 of 5 PageID #:1315




notice and administrative expenses pursuant to the Settlement Agreement. No portion of the

Settlement Fund shall revert back to Defendant.

                                            Releases

       13.     Upon entry of this Order Finally Approving the Settlement, Plaintiff and each

Settlement Class Member shall be deemed to have granted the releases set forth in the Settlement

Agreement.

                   Award of Attorneys’ Fees, Costs, and Incentive Award

       14.     The Court has considered Class Counsel’s application for attorneys’ fees. The

Court awards Class Counsel the sum of $653,333.33 as an award of attorney's fees to be paid from

the Settlement Fund, and finds this amount of fees is fair and reasonable.

       15.     The Court grants Class Counsel’s request for an incentive award to the class

representative and awards $10,000.00 to Glen Ellyn Pharmacy, Inc. The Court finds that this

payment is justified by the Class Representative’s service to the Settlement Class. This payment

shall be made from the Settlement Fund.

                                        Other Provisions

       16.     The Parties to the Settlement Agreement shall carry out their respective obligations

thereunder.

       17.     Neither the Settlement Agreement, the Preliminary Approval Order, this Order

Finally Approving the Settlement, nor any of their provisions, nor any of the documents (including

but not limited to drafts of the Settlement Agreement, the Preliminary Approval Order, Order

Finally Approving the Settlement), negotiations, or proceedings relating in any way to the

settlement, shall be construed as or deemed to be evidence of an admission or concession of any

kind by any person, including Defendant, and shall not be offered or received in evidence in this



                                                  4
   Case: 1:16-cv-06654 Document #: 105 Filed: 10/24/19 Page 5 of 5 PageID #:1316




or any other action or proceeding except in an action brought to enforce the terms of the Settlement

Agreement or except as may be required by law or court order.

       18.     The Court orders Mayne Pharma, Inc., or their agents, to deliver the Net Settlement

Fund to Class Administrator, as set forth in the Parties’ Settlement Agreement.

       19.     The Class Administrator shall distribute the Net Settlement Fund to the Settlement

Class Members in accordance with the provisions of this Order and the parties’ Settlement

Agreement, within thirty (30) days following the Effective Date as that term is defined in the

Settlement Agreement.

       20.      Class Counsel or the Class Administrator shall make the cy pres payment in equal

shares to the Chicago Bar Foundation and the North Carolina Bar Foundation thirty (30) days after

expiration of the void date on the Class Members’ checks.

       21.     Class Counsel and/or the Class Administrator shall file an affidavit of final

accounting of the settlement by January 6, 2020.

       22.     Class-Settlement.com shall be the Class Administrator to make claim payments and

issue and collect W-9 forms.

                                                     ENTER:



Dated: October 24, 2019                              _____________________________
                                                     REBECCA R. PALLMEYER
                                                     United States District Judge




                                                 5
